United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
HEALTH, Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1345
Issued: January 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 5, 2019 appellant filed a timely appeal from a February 27, 2019 merit decision
and a May 28, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant filed a timely claim for compensation pursuant to
5 U.S.C. § 8122(a); and (2) whether OWCP properly denied his request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 19, 2018 appellant, then a 51-year-old contract specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained a stress-related condition due
1

5 U.S.C. § 8101 et seq.

to learning on or about July 15, 2013 that he had been reassigned to another position. He indicated
that he both became aware of his condition and realized that it was caused or aggravated by factors
of his federal employment on July 15, 2013. Appellant indicated that his issues were “continuous.”
In a statement dated November 11, 2018, appellant indicated that on approximately
July 15, 2013 he learned that management had reassigned him from a position as a management
analyst to a position as a contract specialist at a different work location.2 He maintained that he
had immediately experienced extreme stress and that “such issues continue to this very day.”
Appellant advised that he had missed work intermittently from July 18, 2013 through
November 15, 2015 due to stress.
In a development letter dated January 2, 2019, OWCP informed appellant that the evidence
submitted was currently insufficient to establish his claim, noting that it did not appear that his
claim was timely filed. It advised him of the type of medical and factual evidence needed,
including the date that he had become aware of his condition, the date of last exposure to the
identified workplace stressors, and a detailed description of the employment factors to which he
attributed his condition. In a separate development letter of even date, OWCP requested that the
employing establishment provide comments from a knowledgeable supervisor regarding the
accuracy of appellant’s allegations.
In a January 24, 2019 response, appellant again alleged that he had experienced stress after
learning about his involuntary reassignment on July 15, 2013. He related, “I was written out of
work by a medical doctor from July 18 through August 31, 2013 due to the aforementioned issues
surrounding my forcible reassignment and the stress[-]related issues I was and [am] currently
experiencing.” Further appellant alleged that he was “written out of work” by the same medical
provider from November 13 to 15, 2013, January 7 to 9, 2014 and indicated since these specific
times that he has been “written out of work” due to his work-related stress. He advised that the
issues from his stress-related condition continued to the present.
By decision dated February 27, 2019, OWCP denied appellant’s occupational disease claim
as it was untimely filed. It found that he had become aware of the relationship between his
condition and his federal employment on July 15, 2013, but had not filed a claim until
November 19, 2018.
On March 11, 2019 appellant requested reconsideration. He asserted that the issue to which
he attributed his condition were continuous, and thus maintained that it was “unfair to assign a
fixed beginning date.”
By decision dated May 28, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).

2
Appellant additionally contended that he had sustained physical injuries on various dates. OWCP developed the
issue of whether he had sustained an orthopedic condition under OWCP File No. xxxxxx307.

2

LEGAL PRECEDENT -- ISSUE 1
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.3 In cases of injury on or after September 7,
1974, section 8122(a) of FECA provides that an original claim for compensation, for disability or
death must be filed within three years after the injury or death.4
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his or her condition and his or her employment. Such awareness is competent to start the
limitation period even though the employee does not know the precise nature of the impairment or
whether the ultimate result of such affect would be temporary or permanent.5 Where the employee
continues in the same employment after he or she reasonably should have been aware that he or
she has a condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.6 Section 8122(b)
of FECA provides that the time for filing in latent disability cases does not begin to run until the
claimant is aware or by the exercise of reasonable diligence should have been aware, of the causal
relationship between the employment and the compensable disability.7 It is the employee’s burden
to establish that a claim is timely filed.8
ANALYSIS -- ISSUE 1
The Board finds that appellant filed a timely claim for compensation pursuant to 5 U.S.C.
§ 8122(a).
In his November 19, 2018 occupational disease claim, appellant advised that he had
become aware of his condition and its relationship to his federal employment on or around
July 15, 2013. In statements dated November 11, 2018 and January 24, 2019, he related that he
continued to experience stress-related issues due to his reassignment.
OWCP found appellant’s claim untimely under 5 U.S.C. § 8122(a). It determined that he
had become aware of his condition and its relationship to his employment on July 15, 2013, but
had not filed the claim until November 29, 2018, more than three years later. However, appellant
filed an occupational disease claim and noted that he had continuing stress due to a series incidents
to the present time caused by exposure to the identified employment factors. The time limitations
does not begin to run until appellant is no longer exposed to the identified factors alleged to have

3

A.S., Docket No. 18-1094 (issued February 7, 2019); C.D., 58 ECAB 146 (2006).

4

5 U.S.C. § 8122(a).

5

See G.M., Docket No. 18-0768 (issued October 4, 2018).

6

L.H., Docket No. 19-0818 (issued December 9, 2019).

7

5 U.S.C. § 8122(b); see also J.E., Docket No. 16-1493 (issued May 7, 2018).

8

See A.S., supra note 3.

3

contributed to an employment injury.9 The Board has held that, if an employee continues to be
exposed to injurious working conditions, the time limitation begins to run on the last date of this
exposure.10 Appellant specified that the employment factors causing his stress-related condition
continued to the present day. Therefore, his claim was timely filed under 5 U.S.C. § 8122(a).
As appellant has filed a timely claim for compensation, the case is remanded to OWCP to
further develop and adjudicate the merits of the claim. Following any further development that it
deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that appellant filed a timely claim for compensation pursuant to 5 U.S.C.
§ 8122(a).11
ORDER
IT IS HEREBY ORDERED THAT the May 28 and February 27, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside, and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: January 28, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

C.L., Docket No. 16-0854 (issued August 24, 2016).

10

R.A., Docket No. 16-0090 (issued March 21, 2016).

11
In view of the Board’s disposition of issue one regarding the merit issue of timeliness, the issue of whether OWCP
properly denied appellant’s request for reconsideration of the merits of the claim under section 8128(a) is moot.

4

